Citation Nr: 0328811	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  97-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The veteran does not currently have PTSD that is related to 
her active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The veteran and her 
presentative have been provided with statements of the case 
and supplemental statements of the case, as well as a June 
2002 letter, informing them of the governing legal criteria, 
the evidence considered, the evidence necessary to support 
the veteran's claim, evidentiary development under the VCAA, 
and the reasons that the claim was denied.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been afforded a VA examination, and treatment 
records have been obtained.  The veteran's service medical 
and personnel records have also been obtained.  Therefore, it 
is concluded that the VA has complied with the VCAA, and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f). 

The veteran asserts that she has post-traumatic stress 
disorder as a result of sexual assaults that occurred during 
her active service.  However, she has not offered any 
evidence that she is qualified to offer a psychiatric 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the veteran's belief that she has PTSD 
will not be accorded any probative weight.  

A review of the veteran's service medical records do not 
reflect any diagnosis or finding with respect to PTSD.  There 
is no competent medical evidence of record indicating that 
the veteran currently has PTSD.  Rather, all of the competent 
medical evidence, including a report relating to VA 
hospitalization in December 1994 and January 1995, reports of 
VA psychiatric examinations in June 1995 and November 1999, 
VA treatment records, and a private medical report, dated in 
July 1996, all reflect that the veteran suffers from other 
psychiatric disabilities, including schizoid-affective 
disorder and bipolar disorder.  

In the absence of any competent medical evidence indicating 
that the veteran has PTSD and overwhelming competent evidence 
that the veteran does not have PTSD, including the reports of 
two VA examinations accomplished for the purpose of 
determining whether the veteran has PTSD, an overwhelming 
weight of the evidence is against a finding that the veteran 
currently has PTSD.  Since a preponderance of the evidence is 
against a finding that the veteran currently has PTSD, a 
preponderance of the evidence is against a claim for service 
connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

